Citation Nr: 1743856	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-25 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for hypertension, to include secondary to diabetes mellitus.

2. Entitlement to service connection for eye condition, to include secondary to diabetes mellitus.

3. Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from September 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In November 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.  

In March 2016, the Board remanded the issue for further development.  The remand directives have been substantially complied with for the stated issues and the matter again is before the Board.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of entitlement to service connection for hypertension is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1. The Veteran is shown to have an eye condition currently diagnosed as bilateral cataract and glaucoma; an eye condition, to include bilateral cataracts and glaucoma, did not manifest in service, is not shown to be otherwise related to service and is not caused by or aggravated by a service-connected disability.

2. The Veteran has not been diagnosed with sleep apnea.


CONCLUSIONS OF LAW

1. The criteria for service connection for an eye condition are not met. 38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

2. The criteria for service connection for sleep apnea are not met.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in an August 2012 letter.  38 U.S.C.A. § 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2016).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports.

The Veteran was provided a hearing before the undersigned VLJ in October 2015.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

This claim was remanded in March 2016 to obtain additional VA medical opinions to address the etiology of the eye condition, and sleep apnea.  Further, the RO was directed to issue a supplemental statement of the case (SSOC).  In April 2016, an addendum medical report concerning the Veteran's eye condition was submitted, and the Veteran was afforded a VA examination for sleep apnea.  In July 2016, the RO issued a SSOC.  Accordingly, there has been substantial compliance with the Board's remand directives with the claims for service connection for an eye condition and sleep apnea.  Stegall v. West, 11 Vet. App. 268 (1998). 


Legal Criteria for Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in active service or for aggravation of preexisting injury or disease in active service.  38 U.S.C.A. § 1110; 38 C.F.R. §3.303 (a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. §3.303 (d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303  (2016). 

Service connection may be granted for a disability which is proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310 (2016); Allen v. Brown, 1 Vet. App. 439 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509 (1998).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by VA.  VA shall consider all information and lay and medical evidence of record with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).


Service Connection for Eye Condition

Concerning direct service connection, the Veteran has a current diagnosis of bilateral cataracts and glaucoma.  Thus, the first Hickson element is met.  

As for the second Hickson element, the Veteran's service treatment records, including his enlistment and exit examinations, are silent for a diagnosis of or treatment for any eye issues.  Further, no records of eye issues or treatment in the first post-service year of service.  Thus, the second Hickson element is not met.  Therefore, direct service connection must be denied.  

Concerning secondary service connection, the Veteran has a current diagnosis of bilateral cataracts and glaucoma.  Thus, the first Wallin element is met.  The Veteran is service-connected for diabetes mellitus, which meets the second Wallin element.  The third Wallin element, a nexus, has not been met.

The Veteran asserts that his service-connected diabetes caused his eye condition affecting his vision based on an article he read and what he has heard about Agent Orange exposure.

On VA examination in August 2012, the Veteran was noted to have bilateral visually insignificant age related cataract, bilateral glaucomatous cupping, and right visually insignificant asteroid hyalosis.  The right eye was noted to have scotoma affecting at least one fourth of the visual field.  The examiner stated that the right eye glaucoma and visual field defect were unrelated to the Veteran's service-connected diabetes and was the result of personal neglect of eye care.  

A VA addendum report was obtained in April 2016.  The examiner reviewed the record and opined that "there has never been a diabetic complication of the eye such as retinopathy that might provide aggravation to the eye conditions, the glaucoma being primary and not a secondary condition and the cataracts are age related." 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of the claimed eye condition, falls outside the realm of common knowledge of a lay person.  There is nothing in the record to indicate that the Veteran has specialized knowledge or training to determine the etiology of his current eye condition.  Furthermore, there is no indication that the article or statements that the Veteran relied on for his testimony specifically apply to this Veteran and his condition.  The Board gives great weight to the medical record, including VA examination and opinions.  The August 2012 and April 2016 opinions were given after review of this Veteran's medical record and provide support for their findings in the record.  Thus, the third Wallin element is not met.  Therefore, the Board must deny service connection for eye condition because the weight of the competent and probative evidence demonstrates that the eye condition did not have its onset in service, that it is not is otherwise related to service and that it is not caused or aggravated by the Veteran's service-connected diabetes.

Service Connection for Sleep Apnea

The Veteran testified that he has trouble sleeping and staying asleep, attributing these symptoms to sleep apnea.  Upon further questioning from his representative, the Veteran affirmed that he experiences fatigue during the day, exhaustion, and memory loss since service.  

The Veteran's service treatment records, including his enlistment and exit examinations, are silent for a diagnosis of or treatment for sleep apnea.  Further, the Veteran's medical record does not indicate that he has ever been diagnosed or treated for sleep apnea.  

On VA examination in April 2016, the examiner noted that the Veteran reported that he cannot sleep at night and reported that this condition started ten years prior.  It is noted that the Veteran has never sought treatment for this condition.  The Veteran reported that he wakes up at night to urinate and then stays in bed until morning.  The Veteran reported no problems during the day with falling asleep or having decreased endurance or taking naps.  The Veteran reported that he has never undergone a sleep study but has been diagnosed with insomnia.  The Veteran was administered the Epworth sleepiness scale and scored a two, which is within normal limits.  A score of ten or more is needed for further evaluation, and, thus, the Veteran was not tested any further due to not meeting the criteria.  The examiner concluded that the Veteran does not have a sleep apnea disorder.  

The first Hickson element is not met for sleep apnea because the Veteran does not have a current disability based on the medical record and VA examination.  Therefore, the Board finds that the weight of the evidence is against the claim and service connection for sleep apnea is denied.

As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine cannot be applied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinksi, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for eye condition, to include secondary to diabetes mellitus, is denied.

Entitlement to service connection for sleep apnea is denied.

REMAND


The May 2016 VA examination in incomplete because the examiner did not answer the question asked pursuant to the March 2016 Board remand regarding whether hypertension is aggravated by the service-connected diabetes mellitus.  The examiner indicated the hypertension is not proximately due to or the result of diabetes mellitus but did not address aggravation.  Therefore, an additional opinion is needed.  

The RO should obtain any updated records regarding hypertension and associate them with the claims file.  The Board notes that an additional hypertension disability benefits questionnaire was received in May 2017, after the SSOC was issued.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records of the Veteran dated from September 2017 to the present and associate them with the claims file.  

2.  The AOJ should refer the case to the VA examiner who conducted the May 2016 examination (or a suitable substitute) for an addendum medical opinion regarding hypertension.  Another examination is not required; unless another examination is found to be necessary. The examiner is asked to provide and opinion as to whether it is at least as likely as not (50 percent probability or greater) that hypertension is aggravated by the service-connected diabetes mellitus?  If aggravation is found, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected disorder before the onset of aggravation.

3.  If, after completing the requested actions and all additional development deemed warranted, the benefits sought remain denied, furnish to the Veteran and representative a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


